DISSENTING OPINION.
Bond, J.
— In the opinion of my' associates it is held that each party to the contract in suit had a reasonable time after its acceptance to perform his respective covenants thereunder. This concession, in my opinion, involves the opposite of the conclusion reached by the majority of this court in this case.
I take it to be the incontrovertible law at the present day that, where the promisor, before the time -of performance, expressly renounces his contract, the promisee-is thereby entitled either to treat the contract as broken and sue at once for its breach without averring offer or readiness to perform, or he may wait until the time of performance has expired, and then sue for the consequences of nonperformance. In the latter case the contract would be kept alive for the benefit of both parties. Crist v. Armour, 34 Barb. 378; New Brunswick & Canada R’y Co. v. Wheeler, 12 Fed. Rep. 377, affirmed, 115 U. S. 29; Sullings v. Goodyear Dental Vulcanite Co., 36 Mich. 313; Dambmann Bros. v. Lorentz & Rittler, 70 Md. 380; *407Oskaloosa College v. Hickock, 46 Iowa, 237; Kadish v. Young, 108 Ill. 170; Remy v. Olds, 88 Cal. 537; Roebling’s Sons v. Lock Stitch Co., 130 Ill. 660.
It is also well established that the term “reasonable time” is a relative one, and its meaning depends entirely upon the attendant circumstances. Bryant v. Saling, 4 Mo. 522; 19 Am. and Eng. Encyclopedia of Law, p. 1089, and notes.
If, therefore, the defendant in the case at bar repudiated his contract within the currency of a reasonable time, it necessarily follows that plaintiff had the option of suing at once upon receiving notice of such repudiation, or of awaiting the expiration of a reasonable time (during which the contract would have been treated as subsisting), and then bringing suit for its breach.
The answer of the defendant in this case shows that the contract in suit was accepted by him on the fourteenth of November. It also states that on the twentieth of November he rescinded said contract, and gave notice of such rescission to the plaintiff under that date. As his ground for this action, defendant averred that plaintiff informed him (defendant) that it was impossible for plaintiff to furnish an abstract to the property conveyed, which information defendant alleged was given to him when plaintiff tendered a warranty deed to the premises contracted for. He also averred that there were greater liens against the land, mentioned in the contract than the amount therein provided for.
In his reply plaintiff denied expressly that he ever gave any such information to defendant as that alleged in his answer, or that defendant, on account of any such information, canceled the contract. The reply further alleged that there were judgments and liens against the land mentioned in the contract beyond the amount therein stipulated for; but that defendant *408was fully apprised of the existence of these judgments and liens before his acceptance of the contract sued upon, and that defendant consented and agreed with plaintiff that the plaintiff should have until, and during, the December term of the Knox county court to pay off and satisfy such judgments and liens.
Upon the trial no evidence whatever was offered by defendant, nor is there any in the record, supporting the statement in his answer, to the effect that plaintiff had informed him, defendant, that he could not furnish an abstract of title to the property described in the contract in suit. There was, therefore, no possible ground, under the facts as shown in this record, for the rescission of his contract by defendant (admitted in his answer) as a matter of right, unless it can be held as a matter of law that the expiration of six days from the making until the rescission of the contract, was also the expiration of the time, i. e. reasonable time, within which the law required plaintiff to perform the covenants assumed by him in the contract in suit.
As we have seen, what is a reasonable time is to be gathered from the attendant circumstances, by which is meant “a view of all the circumstances of the case, by placing the court and jury in the same situation as the contracting parties were at the time they made the contract; that is, by placing before them all the circumstances known to both parties at the time.” Roberts v. Mazeppa Mill Co., 30 Minn. 413; Ellis v. Thompson, 3 M. & W. 445; Cocker v. Franklin, etc. Co., 3 Sumn. 530.
In the present action the parties to the contract in question lived in different states at a great distance apart. The subject-matter of their contract was an exchange of real estate for personal property. There was uncontradicted evidence that defendant was *409informed by plaintiff, at tbe time the contract in suit, was drawn up and delivered to a third party, that there was a judgment against plaintiff and other persons as securities, and that he, plaintiff, wanted to settle this judgment at the December term of court; and that he, plaintiff, could not make perfect title until it was settled.
In view of this knowledge on the part of defendant of the situation and circumstances of plaintiff’s property at the time of the drawing of the contract between them, and in view of the different abodes of the parties, and all the necessary steps to be taken before the procurement of an abstract of title to the property in question, there is no ground for the theory that the reasonable time given to plaintiff under the law for the performance of his covenants had expired within the six days that elapsed between the acceptance of the contract by defendant and his express repudiation thereof.
Under the facts in this record, what was a reasonable time was a question of fact for the jury, and not a question of law to be decided by the court. As the trial court overlooked this distinction, and assumed to pass on the question of what was a reasonable time, without the aid of a jury, the Verdict rendered by its direction was demonstrably erroneous.
In my opinion, the judgment herein ' should be reversed, and the cause remanded.